WOOLLEY, Circuit Judge.
At the hearing in Garvan, as Alien Property Custodian, v. Commercial Trust Co. of New Jersey, 275 Fed. 841, the appellant, Charles J. Ahrenfeldt, presented a petition for leave to intervene and have determined by the District Court his claim to ownership of a part of the property in process of seizure. The District Court denied the petition, holding that the question sought to be litigated by Ahrenfeldt can be raised only after the demand of the Alien Property Custodian has been complied with, and then only by proceedings authorized by section 9 of the act, as amended June 5, 1920 (41 Stat. 977). 282 Fed. 943. That the District Court was right is established by the decisions of the Supreme Court in Central Union Trust Co. v. Garvan, 254 U. S. 554, 41 Sup. Ct. 214, 65 L. Ed. 403, and Stoehr v. Wallace, 255 U. S. 239, 41 Sup. Ct. 293, 65 L. Ed. 604.
The order is affirmed.